EXHIBIT 10.2

AUTOZONE, INC.
SECOND
AMENDED AND RESTATED
DIRECTOR COMPENSATION PLAN

> SECTION 1. PURPOSE.

        This Director Compensation Plan (this "Plan") is established to allow
the Non-Employee Directors of AutoZone, Inc. ("AutoZone") to participate in the
ownership of AutoZone through ownership of shares of AutoZone Common Stocks or
units representing the right to receive shares of AutoZone Common Stock. In
addition, the Plan is intended to allow AutoZone's Non-Employee Directors to
defer all or a portion of their compensation for their service as directors of
AutoZone.

> SECTION 2. DEFINITIONS.

        As used herein, the following words shall have the definitions given
them below:

                "Affiliate" means any corporation, company limited by shares,
partnership, limited liability company, business trust, other entity, or other
business association that is controlled by AutoZone.

                "Board" means the Board of Directors of AutoZone.

                "Business Day" means on a day which AutoZone's executive offices
in Memphis, Tennessee are open for business and on which trading is conducted on
the New York Stock Exchange.

                "Common Stock" means the Common Stock, $0.01 par value per
share, of AutoZone.

                "Compensation Date" means the first Business Day of each Plan
Quarter.

                "Deferral Account" means an account established upon the
conversion of a Unit Account by a Director and maintained in the Special Ledger
for such Director to which cash equivalent amounts allocable to the Director
under this Plan are credited.

                "Director" means any member of the Board who is not an employee
or officer of AutoZone or an Affiliate.

                "Fair Market Value" means, as to any particular day, the average
of the highest and lowest prices quoted for a share of Common Stock trading on
the New York Stock Exchange on that day, or if no such prices were quoted for
the shares of Common Stock on the New York Stock Exchange for that day for any
reason, the average of the highest and lowest prices quoted on the last Business
Day on which prices were quoted. The highest and lowest prices for the shares of
Common Stock shall be those published in the edition of The Wall Street Journal
or any successor publication for the next Business Day.

                "Fee" means the amount of compensation (including, without
limitation, annual Director fees and meeting fees) set by the Board from time to
time as payable to a Director in each Plan Year on the terms and subject to the
conditions stated in this Plan, subject to reduction for any portion thereof
that a Director elects to defer as provided in this Plan.

                "First Component" means the portion of the Fee payable to a
Director that accounts for at least one-half of the Fee and that is payable in
Shares and may be deferred by crediting Units to a Unit Account maintained for
the Director.

                "Plan Quarter" the three month period beginning each September
1, December 1, March 1, and June 1.

                "Interest Rate" means the annual rate at which interest is
deemed to accrue on the amounts credited in a Deferral Account for a Director.
The Interest Rate shall be set by the Board or a committee of the Board and may
be changed from time to time as necessary to reflect prevailing interest rates.

                "Plan Year" means each 12-month period beginning September 1 of
each year.

                "Second Component" means the balance, if any of the Fee (after
reduction for the First Component) payable to a Director in cash.

                "Shares" means shares of Common Stock.

                "Special Ledger" means a record established and maintained by
AutoZone in which the Deferral Accounts and Unit Accounts for the Directors, if
any, and the Units and/or amounts credited to the accounts, are noted.

                "Termination Date" means the date on which a Director ceases to
be a member of the Board.

                "Unit Account" shall mean the account maintained in the Special
Ledger for a Director to which Units allocable to the Director under this Plan
are credited.

                "Unit" means a credit in a Director Unit Account representing
one share.

> SECTION 3. ANNUAL FEE.

        During each Plan Year in which a person is a Director and is entitled to
receive the Fee during the existence of the Plan, the Director will be eligible
to receive the Fee payable as follows:         At lease one-half of the Fee
shall be and, at the Directors' option, up to the full amount of the Fee
(defined above as the "First Component") will be (1) payable to the Director in
Shares, or (2) at the Director's option, deferred by having AutoZone credit
Units to a Unit Account maintained for the Director as provided in this Plan.  
        The balance of the Fee (defined above as the "Second Component"), if
any, shall be payable to the Director in cash.                   The Fee will be
payable in advance in equal quarterly installments on each Compensation Date
unless deferred as provided herein. Each quarterly installment will consist of
one-fourth of the First Component and one- fourth of the Second Component, if
any, for each Director.  
SECTION 4. ELECTIONS.           With respect to each Plan Year, each Director
who was a Director during the prior Plan Year must elect by no later than August
31 of the prior Plan Year how he or she will receive the Fee for the Plan Year;
provided, however, that with respect to the initial partial Plan Year beginning
March 17, 1998 (the "1998 Plan Year"), each Director who was a Director during
the prior Plan Year must elect by no later than April 15, 1998 how he or she
will receive the Fee for the remainder of the 1998 Plan Year. Each Director who
becomes a Director during a Plan Year must elect within 30 days after becoming a
Director how he or she will receive the Fee for such Plan Year. Each election
must be made by the Director filing an election form with the Secretary of
AutoZone. If a Director does not file an election form for each Plan Year by the
specified date the Director will be deemed to have elected to receive and defer
the Fee in the manner elected by the Director in his or her last valid election
or, if there had been no prior election, will be deemed to have elected to
receive all of the Fee in Shares. Any election to defer a portion of the Fee
made by a person who becomes a Director during a Plan Year will be valid as to
the portion of the Fee received after the election is filed with the Secretary
of AutoZone. When an election is made for a Plan Year, the Director may not
revoke or change that election with respect to such Plan Year. SECTION 5. THE
SHARES.           If a Director elects to receive Shares in payment of all or
any part of the Director's Fee, the number of Shares to be issued on any
Compensation Date shall be a whole number of shares nearest to one-fourth of the
amount of the Fee to be paid in Shares for the Plan Year divided by the Fair
Market Value of a Share on the Compensation Date. Any Shares issued under this
Plan will be registered under the Securities Act of 1933, as amended, and, so
long as shares of the Common Stock are listed for trading on the New York Stock
Exchange, will be listed for trading on the New York Stock Exchange.

> SECTION 6. THE UNITS.

          If a Director defers any portion of the Fee in the form of Units, then
on each Compensation Date, AutoZone will credit a Unit Account maintained for
the Director with a number of Units (rounded to the nearest one-tenth) equal to
(1) one-fourth of the dollar amount of the Fee that the Director has elected to
defer in the form of Units for the Plan Year divided by (2) the Fair Market
Value of a Share on the Compensation Date. If the Common Stock is the subject of
a stock dividend, stock split, or a reverse stock split, the number of Units
will be increased or decreased, as the case may be, in the same proportion as
the outstanding shares of Common Stock. AutoZone will credit to the Director's
Unit Account on the date any dividend is paid on the Common Stock, an additional
number of Units equal to (i) the aggregate amount of the dividend that would be
paid on a number of Shares equal to the number of Units credited to the
Director's Unit Account on the date the dividend is paid divided by (ii) the
Fair Market Value of a Share on that date.

> SECTION 7. DISTRIBUTION OF THE AMOUNTS IN A UNIT ACCOUNT.

          Upon the Termination Date for a former Director, such former Director
shall be entitled to receive that whole number of Shares nearest to the number
of Units with which the former Director's Unit Account is credited. Subject to
Section 11 hereof, the former Director may elect to receive such Shares in any
one of the following forms:

          (a) a single lump-sum issuable as soon as practicable after the
Termination Date; or

          (b) a single lump-sum issuable as soon as practicable after the fifth
anniversary of the Termination Date; or

          (c) a single lump-sum issuable as soon as practicable after the tenth
anniversary of the Termination Date; or

          (d) two (2) equal installments, one of which shall be issuable as soon
as practicable after the fifth anniversary of the Termination Date and the other
of which shall be issuable as soon as practicable after the tenth anniversary of
the Termination Date, as provided below.

          If the former Director has elected to receive the Shares in the manner
set forth in (d) above (i.e., in two equal installments), one-half of the Shares
credited to the Unit Account as of the Termination Date will be issued to the
former Director for each installment plus additional Shares equal to the Units
credited to the Unit Account respecting dividends paid on the Common Stock since
the prior installment was made (or, in the case of the first installment, since
the Termination Date).

> SECTION 8. CONVERSION OF UNIT ACCOUNT.

          A Director who has a Unit Account may convert all (but not less than
all) of the Unit Account into a Deferral Account, provided that such Director
delivers notice to AutoZone of such election to convert at least 12 full months
prior to the Director's Termination Date. The cash amount to be credited to the
Director's Deferral Account upon the conversion shall equal (i) the number of
Units credited to his or her Unit Account so converted multiplied by (ii) the
Fair Market Value of a Share on the date of the Director's election to convert.

          Any election to convert must be made on a form prescribed by AutoZone
and filed with its Secretary. The conversion of a Unit Account or a Deferral
Account shall be deemed to occur on the date of the Director's election, except
that, unless the Board provides otherwise, any portion of a Unit Account granted
within six months of the date of election shall be converted to a Deferral
Account six months and one day from the date in which the Units representing
such portion were credited to the Unit Account.

          A Deferral Account shall accrue interest from the effective date of
conversion at the Interest Rate, accrued and compounded quarterly.

> SECTION 9. DISTRIBUTION OF THE AMOUNTS IN A DEFERRAL ACCOUNT.

          Upon the Termination Date for a former Director, such former Director
shall be entitled to receive an amount of cash equal to the amount with which
the former Director's Deferral Account is credited. Subject to Section 11
hereof, the former Director may elect to receive such cash in any one of the
following forms:

          (a) a single lump-sum payable as soon as practicable after the
Termination Date; or

          (b) a single lump-sum payable as soon as practicable after the fifth
anniversary of the Termination Date; or

          (c) a single lump-sum payable as soon as practicable after the tenth
anniversary of the Termination Date; or

          (d) two (2) equal installments, one of which shall be payable as soon
as practicable after the fifth anniversary of the Termination Date and the other
of which shall be payable as soon as practicable after the tenth anniversary of
the Termination Date, as provided below.

          If the former Director has elected to receive the cash in the manner
set forth in (d) above (i.e., in two equal installments), one-half of the amount
credited to the Deferral Account as of the Termination Date will be paid in each
installment, along with the additional amount credited to the Deferral Amount as
interest (at the Interest Rate) since the prior installment was paid (or, in the
case of the first installment, since the Termination Date).

> SECTION 10. DISTRIBUTION IN THE EVENT OF A DIRECTOR'S DEATH.

          Each Director who defers any part of the Fee payable to him or her in
any Plan Year may designate one or more beneficiaries of the Director's Unit
Account (or, if applicable, the Director's Deferral Account) which may be
changed from time to time upon written notice to AutoZone. The designation of a
beneficiary must be made by filing with AutoZone's Secretary a form prescribed
by AutoZone. If no designation of a beneficiary is made, any deferred benefits
under this Plan will be paid to the Director's or former Director's estate. If a
Director dies while in office or a former Director dies during the installment
payment period, AutoZone will issue the Shares that are issuable (or if
applicable, pay the amounts of cash that are payable) to the Director or former
Director in the manner set forth in the most recent timely election filed by
such Director or former Director, or if no such election has been filed, in a
single lump-sum as soon as practicable after the death of the Director or the
former Director.

          SECTION 11. TIMING OF ELECTION TO RECEIVE DEFERRED BENEFITS IN
INSTALLMENTS.

          If a Director desires to have his Unit Account and/or Deferral Account
distributed in installments as provided in Section 7(d) or Section 9(d) hereof,
the election to receive payments in installments must be delivered to the
Secretary of AutoZone at least 12 full months prior to the Director's
Termination Date. Any such election delivered by the Director within the
12-month period ending on the Director's Termination Date shall be of no force
or effect. If a Director has filed more than one timely election, the most
recent such election shall govern and all prior elections shall be superseded
and shall be of no force or effect.

> SECTION 12. HOLDING PERIOD

          Notwithstanding anything contained herein, unless the Board provides
otherwise, (i) no Shares issued hereunder may be sold, assigned or otherwise
transferred until at least six months and one day have elapsed from the date on
which such Shares were issued, and (ii) no right or interest of a Director or a
former Director in Units credited his or her Unit Account hereunder (including
Units credited to such Unit Account respecting dividends paid on the Common
Stock) shall be sold, assigned or otherwise transferred until at least six
months and one day have elapsed from the date on which such Units were credited
to such Unit Account, except by will or in accordance with the laws of decent
and distribution.

> SECTION 13. HARDSHIP WITHDRAWALS.

          Prior to the complete distribution of a Director's Unit Account and/or
Deferral Account, such Director may request a withdrawal of any portion of his
or her Unit Account or Deferral Account in an amount sufficient to meet a
"hardship." For purposes of this Plan, "hardship" shall mean a demonstrated and
severe financial hardship resulting from any one or more of the following: (i)
sudden or unexpected illness or accident of the Director or of a dependent (as
defined in Section 152(a) of the Internal Revenue Code of 1986, as amended) of
the Director, (ii) a loss of the Director's property due to casualty, or (iii)
any other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the Director's control; in each case only to the extent
that the hardship is not relieved (a) through reimbursement or compensation by
insurance or otherwise, (b) by liquidation of the Director's assets (to the
extent that such liquidation does not itself cause a "hardship"), or (c) by
cessation of deferrals under the Plan. The Board, in its sole and absolute
discretion, shall determine the existence of a bona fide hardship based on
non-discriminatory procedures, taking into account any then applicable rulings
or regulations from the Internal Revenue Service. The standards established by
the Board for determining the existence of hardship shall be uniformly applied
to all Directors who request such a withdrawal and the Board's decision with
respect to each such request shall be final.

          An approved hardship withdrawal shall be paid to the Director in cash
as soon as practicable after the approval. In the event that part or all of the
withdrawal is to be made from a Unit Account, a number of Units equal to (i) the
amount of the hardship withdrawal required to be made from the Unit Account,
divided by (ii) the Fair Market Value of a Share on the date of approval, shall
be converted into cash and paid to the Director as provided herein, and the
balance of the Unit Account shall be reduced accordingly.

> SECTION 14. WITHHOLDING FOR TAXES.

          AutoZone will withhold the amount of cash and Shares necessary to
satisfy AutoZone's obligation to withhold federal, state, and local income and
other taxes on any benefits received by the Director, the former Director or a
beneficiary under this Plan

> SECTION 15. NO TRANSFER OF RIGHTS UNDER THE PLAN.

          A Director or former Director shall not have the right to transfer,
grant any security interest in or otherwise encumber rights he or she may have
under this Plan, any Deferral Account or any Unit Account maintained for the
Director or former Director or any interest therein. No right or interest of a
Director or a former Director in a Deferral Account or a Unit Account shall be
subject to any forced or involuntary disposition or to any charge, liability, or
obligation of the Director or former Director, whether as the direct or indirect
result of any action of the Director or former Director or any action taken in
any proceeding, including any proceeding under any bankruptcy or other
creditors' rights law. Any action attempting to effect any transaction of that
type shall be null, void, and without effect.

> SECTION 16. UNFUNDED PLAN.

          This Plan will be unfunded for federal tax purposes. The Deferral
Accounts and the Unit Accounts are entries in the Special Ledger only and are
merely a promise to make payments in the future. AutoZone's obligations under
this Plan are unsecured, general contractual obligations of AutoZone.

> SECTION 17. AMENDMENT AND TERMINATION OF THE PLAN.

          The Board may amend or terminate this Plan at any time. An amendment
or the termination of this Plan will not adversely affect the right of a
Director, former Director, or Beneficiary to receive Shares issuable or cash
payable at the effective date of the amendment or termination or any rights that
a Director, former Director, or a Beneficiary has in any Deferral Account or
Unit Account at the effective date of the amendment or termination. If the Plan
is terminated, however, AutoZone may, at its option, accelerate the payment of
all deferred and other benefits payable under this Plan.

> SECTION 18. GOVERNING LAW.

          This Plan shall be administered, interpreted and enforced under the
internal laws of the State of Nevada without regard to the conflicts of law
rules thereof. AutoZone has the right to interpret this Plan, and any
interpretation by AutoZone shall be conclusive as to the meaning of this Plan.

> SECTION 19. SHARES SUBJECT TO THE PLAN.

          AutoZone shall reserve 70,000 Shares for issuance under the Plan. All
Shares issuable under the Plan shall be treasury shares of Common Stock. No Plan
participant shall have any of the rights or privileges of a stockholder of the
Company in respect to any of the Shares unless and until certificates
representing such Shares have been issued by the Company.

> SECTION 20. EFFECTIVE DATE.

          The effective date of this Plan shall be March 17, 1998. This Plan was
last amended and restated effective June 6, 2000.